IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE


                                                           FILED
                                                           December 15, 1999

                                                          Cecil Crowson, Jr.
STATE OF TENNESSEE,                 )                    Appellate Court Clerk
                                    )      No. M1998-00446-CCA-R3-CD
                     Appellee,      )
                                    )      Franklin County No. 11,712 below
v.                                  )
                                    )
                                    )      (Assault)
PAUL MAX QUANDT, JR.,               )
                                    )      AFFIRMED
                     Appellant.     )


                                    JUDGMENT


              Came the defendant, Paul Max Quandt, Jr., pro se, and the state,

by the Attorney General, and this cause was heard on the record on appeal from

the Circuit Court of Franklin County; and upon consideration thereof, this court is

of the opinion that there is no reversible error in the judgment of the trial court.



              It is, therefore, ordered and adjudged that the judgment of the trial

court is affirmed and the case is remanded to the Circuit Court of Franklin

County for the execution of judgment and the collection of costs accrued below.



              The costs of the appeal are taxed to the defendant, for which let

execution issue if necessary.



                                           James Curwood W itt, Jr., Judge

                                           Joe G. Riley, Judge

                                           Thomas T. W oodall, Judge